DETAILED ACTION
This office action is in response to the application filed on 01 September 2020. Claims 1-17 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 01 September 2020 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claim 8 is objected to because of the following informalities:  
In Claim 8, the recitations on the first line “the decoded blocks” and the second line “are decoded blocks” each lack clear antecedent basis. For purposes of examination, the limitations will be reasonably interpreted as - - the reference block - - and - - is the reference block - - , respectively.
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding this matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US Patent Application Publication No.: 2016/0241868 A1, hereby Li, in view of Rosewarne, US Patent Application Publication No.: 2016/0227244 A1 (please note the foreign application priority data AU 2013228045, filed 13 September 2013), hereby Rosewarne.
Li discloses the invention substantially as claimed. Regarding Claims 1 and 12, Li discloses a video decoding method and apparatus (Figs. 6-8 and 17), comprising:
“decoding a plurality of blocks (Fig. 6, and paragraphs [0087]-[0090], disclosing decoding a plurality of blocks; see also Figs. 7-8; see also Fig. 17, and paragraphs [0093] and [0154]-[0157]); 
. . . information of at least some decoded blocks in a same row as a current block (Fig. 6, and paragraphs [0087]-[0090], disclosing decoding a plurality of blocks and generally disclosing a decoded picture buffer (element 670); Fig. 8, and paragraphs [0113]-[0114], visually and explicitly disclosing a search range defined by two CTBs (elements 820 and 822), in which only sample values in the current CTB and left CTB are used for intra BC prediction for the current block (i.e., decoded blocks in a same row as a current block); Fig. 17, and paragraphs [0093] and [0154]-[0157], disclosing a decoding method for intra BC prediction for the current block using a BV (which indicates decoded blocks in a same row as a current block, as noted above) that performs the reciprocal of the encoding method; see also Fig. 7); and 
decoding the current block with intra block copy coding based at least in part on the . . . information (Fig. 6, and paragraphs [0087]-[0090], disclosing decoding a plurality of blocks and generally disclosing a decoded picture buffer (element 670); Fig. 8, and paragraphs [0113]-[0114], visually and explicitly disclosing a search range defined by two CTBs (elements 820 and 822), in which only sample values in the current CTB and left CTB are used for intra BC prediction for the current block (i.e., decoded blocks in a same row as a current block); Fig. 17, and paragraphs [0093] and [0154]-[0157], disclosing a decoding method for intra BC prediction for the current block using a BV (which indicates decoded blocks in a same row as a current block, as noted above) that performs the reciprocal of the encoding method; see also Fig. 7).”
Li generally discloses storing information, Rosewarne does expressly disclose the following:
“. . . ; 
storing information of at least some decoded blocks in a same . . . as a current block; and decoding the current block with intra block copy coding based at least in part on the stored information (Fig. 4, element 420, Fig. 9, element 910, Fig. 13, element 1308, and Fig. 14, and paragraphs [0188]-[0189], [0211]-[0212], [0221], [0239], and [0243], disclosing an intra_bc_flag value (i.e., condL, indicating the CU adjacent and to the left of the current CU), corresponds to a decoded flag that is stored in the flag cache module (Fig. 13, element 1308) for future reference when decoding subsequent intra_bc_flags from the encoded bitstream, and further disclosing performing intra block copy based on whether intra_bc_flag is true; see also Figs. 6B and 7B)
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Rosewarne (hereby Li-Rosewarne), to modify the video decoding method and apparatus of Li to use the claimed storing information as in Rosewarne. The motivation for doing so would have been to create the advantage of providing future reference when decoding subsequent intra_bc_flags from the encoded bitstream (see Rosewarne, Figs. 4 and 13, and paragraph [0243]).
Regarding Claim 7, Li-Rosewarne discloses each and every feature of Claims 1 and 12, as recited above, and further discloses a video encoding method (Li, Figs. 5a-5b, 7-8, and 16) comprising:
“selecting a block vector for encoding of a current block, wherein the block vector is selected to point to a reference block in a same row as the current block; and encoding the current block with intra block copy coding using the selected block vector (Li, Figs. 5a-5b and paragraphs [0076]-[0078], disclosing a video encoder and a BV selection process for intra BC prediction; Fig. 8 and paragraphs [0113]-[0114], visually and explicitly disclosing a search range defined by two CTBs (Fig. 8, elements 820 and 822), in which only sample values in the current CTB and left CTB are used for intra BC prediction for the current block (i.e., the block vector is selected to point to a reference block in a same row as the current block); Fig. 9, and paragraphs [0119]-[0125], disclosing encoding with an intra BC prediction mode, subject to constraints on selection of BV values; Fig. 16, and paragraphs .”
Regarding Claims 2 and 13, Li-Rosewarne discloses:
“wherein storing information of at least some decoded blocks (Rosewarne, Fig. 4, element 420, Fig. 9, element 910, Fig. 13, element 1308, and Fig. 14, and paragraphs [0188]-[0189], [0211]-[0212], [0221], [0239], and [0243], disclosing an intra_bc_flag value (i.e., condL, indicating the CU adjacent and to the left of the current CU), corresponds to a decoded flag that is stored in the flag cache module (Fig. 13, element 1308) for future reference when decoding subsequent intra_bc_flags from the encoded bitstream, and further disclosing performing intra block copy based on whether intra_bc_flag is true; see also Figs. 6B and 7B) in a same row as a current block (Li, Fig. 6, and paragraphs [0087]-[0090], disclosing decoding a plurality of blocks and generally disclosing a decoded picture buffer (element 670); Fig. 8, and paragraphs [0113]-[0114], visually and explicitly disclosing a search range defined by two CTBs (elements 820 and 822), in which only sample values in the current CTB and left CTB are used for intra BC prediction for the current block (i.e., decoded blocks in a same row as a current block); Fig. 17, and paragraphs [0093] and [0154]-[0157], disclosing a decoding method for intra BC prediction for the current block using a BV (which indicates decoded blocks in a same row as a current block) that performs the reciprocal of the encoding method; see also Fig. 7) comprises caching information of at least some decoded blocks (Rosewarne, Fig. 4, element 420, Fig. 9, element 910, Fig. 13, element 1308, and Fig. 14, and paragraphs [0188]-[0189], [0211]-[0212], [0221], [0239], and [0243], disclosing an intra_bc_flag value (i.e., condL, indicating the CU adjacent and to the left of the current CU), corresponds to a decoded flag that is stored in the flag cache module (Fig. 13, element 1308) for future reference when decoding subsequent intra_bc_flags from the encoded bitstream, and further disclosing performing intra block copy based on whether intra_bc_flag is true; see also Figs. 6B and 7B) in a same row as a current block (Li, Fig. 6, and paragraphs [0087]-[0090], disclosing decoding a plurality of blocks and generally disclosing a decoded picture buffer (element 670); Fig. 8, and paragraphs [0113]-[0114], visually and explicitly disclosing a search range defined by two CTBs (elements 820 and 822), in which only sample values in the current CTB and left CTB are used for intra BC prediction for the current block (i.e., decoded blocks in a same row as a current block); Fig. 17, and .”
The motivation that was utilized in Claims 1 and 12 applies equally as well to Claims 2 and 13.
Regarding Claims 3 and 14, Li-Rosewarne discloses:
“wherein decoding the current block with intra block copy coding comprises: decoding a block vector from a bitstream; and generating a prediction of the current block based on the block vector (Li, Fig. 6, and paragraphs [0087]-[0090], disclosing decoding a plurality of blocks and generally disclosing a decoded picture buffer (element 670); Fig. 8, and paragraphs [0113]-[0114], visually and explicitly disclosing a search range defined by two CTBs (elements 820 and 822), in which only sample values in the current CTB and left CTB are used for intra BC prediction for the current block (i.e., decoded blocks in a same row as a current block); Fig. 17, and paragraphs [0093], [0101], and [0154]-[0157], disclosing a decoding method for intra BC prediction for the current block using a BV (which is signaled in the bitstream and indicates decoded blocks in a same row as a current block) that performs the reciprocal of the encoding method; see also Fig. 7).”
Regarding Claims 4 and 15, Li-Rosewarne discloses:
“wherein decoding the current block with intra block copy coding (Li, Fig. 6, and paragraphs [0087]-[0090], disclosing decoding a plurality of blocks and generally disclosing a decoded picture buffer (element 670); Fig. 8, and paragraphs [0113]-[0114], visually and explicitly disclosing a search range defined by two CTBs (elements 820 and 822), in which only sample values in the current CTB and left CTB are used for intra BC prediction for the current block (i.e., decoded blocks in a same row as a current block); Fig. 17, and paragraphs [0093] and [0154]-[0157], disclosing a decoding method for intra BC prediction for the current block using a BV (which indicates decoded blocks in a same row as a current block) that performs the reciprocal of the encoding method; see also Fig. 7) further comprises: decoding from the bitstream a residual of the current block; and adding the residual to the prediction of the current block to generate a reconstructed video block (Li, Fig. 6, elements 605, 610, 638, and 645, and paragraphs [0087], [0090], [0093], and [0096], disclosing the claimed decoding .”
Regarding Claims 5 and 16, Li-Rosewarne discloses:
“wherein the block vector points to a reference block in the same row as the current block, and wherein the prediction of the current block is based on the reference block (Li, Fig. 6, and paragraphs [0087]-[0090], disclosing decoding a plurality of blocks and generally disclosing a decoded picture buffer (element 670); Fig. 8, and paragraphs [0113]-[0114], visually and explicitly disclosing a search range defined by two CTBs (elements 820 and 822), in which only sample values in the current CTB and left CTB are used for intra BC prediction for the current block (i.e., decoded blocks in a same row as a current block); Fig. 17, and paragraphs [0093], [0101], and [0154]-[0157], disclosing a decoding method for intra BC prediction for the current block using a BV (which is signaled in the bitstream and indicates decoded blocks in a same row as a current block) that performs the reciprocal of the encoding method; see also Fig. 7).”
Regarding Claims 6 and 17, Li-Rosewarne discloses:
“wherein the decoded blocks in the same row as the current block are decoded blocks in a same row of coding tree units (CTUs) as the current block (Li, Fig. 6, and paragraphs [0087]-[0090], disclosing decoding a plurality of blocks and generally disclosing a decoded picture buffer (element 670); Fig. 8, and paragraphs [0113]-[0114], visually and explicitly disclosing a search range defined by two CTBs (elements 820 and 822), in which only sample values in the current CTB and left CTB are used for intra BC prediction for the current block (i.e., decoded blocks in a same row of coding tree units as a current block); Fig. 17, and paragraphs [0093] and [0154]-[0157], disclosing a decoding method for intra BC prediction for the current block using a BV (which indicates decoded blocks in a same row as a current block) that performs the reciprocal of the encoding method; see also Fig. 7).”
Regarding Claim 8, Li-Rosewarne discloses:
“wherein the decoded blocks in the same row as the current block are decoded blocks in a same row of coding tree units (CTUs) as the current block (Li, Figs. 5a-5b and paragraphs [0076]-[0078], disclosing a video encoder and a BV selection process for intra BC prediction; Fig. 8 and paragraphs [0113]-[0114], visually and explicitly disclosing a search range defined by two CTBs (Fig. 8, .”
Regarding Claim 9, Li-Rosewarne discloses:
“wherein encoding the current block comprises encoding the block vector in a bitstream (Li, Figs. 5a-5b and paragraphs [0076]-[0078], disclosing a video encoder and a BV selection process for intra BC prediction; Fig. 8 and paragraphs [0113]-[0114], visually and explicitly disclosing a search range defined by two CTBs (Fig. 8, elements 820 and 822), in which only sample values in the current CTB and left CTB are used for intra BC prediction for the current block (i.e., the block vector is selected to point to a reference block in a same row as the current block); Fig. 9, and paragraphs [0119]-[0125], disclosing encoding with an intra BC prediction mode, subject to constraints on selection of BV values; Fig. 16, and paragraphs [0101] and [0150]-[0153], disclosing an encoding method for intra BC prediction for the current block using a BV (which is signaled in the bitstream and indicates a reference block in a same row as the current block); see also Fig. 7).”
Regarding Claim 10, Li-Rosewarne discloses:
“wherein encoding the current block comprises generating a prediction of the current block based on the block vector (Li, Figs. 5a-5b and paragraphs [0076]-[0078], disclosing a video encoder and a BV selection process for intra BC prediction; Fig. 8 and paragraphs [0113]-[0114], visually and explicitly disclosing a search range defined by two CTBs (Fig. 8, elements 820 and 822), in which only sample values in the current CTB and left CTB are used for intra BC prediction for the current block (i.e., the block vector is selected to point to a reference block in a same row as the current block); Fig. 9, and paragraphs [0119]-[0125], disclosing encoding with an intra BC prediction mode, subject to constraints on selection of BV values; Fig. 16, and paragraphs [0101] and [0150]-[0153], disclosing an encoding method for intra BC prediction for the current block using a BV (which is signaled in the bitstream and indicates a reference block in a same row as the current block); see also Fig. 7).”
Li-Rosewarne discloses:
“wherein encoding the current block further comprise: subtracting the prediction of the current block from an input video block to obtain a residual; and encoding the residual in a bitstream (Li, Fig. 5a, elements 505, 518, and 595, and paragraphs [0076]-[0079], disclosing the claimed subtracting the prediction of the current block from an input video block to obtain a residual and encoding the residual in a bitstream; see also Figs. 5b, 7-8, and 16).”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose intra block copy coding. For example, the following references show similar features in the claims, although not relied upon: Rosewarne (US 2017/0127090 A1), Figs. 5B-6; Kwon (US 2014/0301465 A1), Fig. 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M WALSH/Examiner, Art Unit 2482